Case: 20-60484     Document: 00516197099         Page: 1     Date Filed: 02/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    February 9, 2022
                                  No. 20-60484
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Jaime Raul Almaguer Munoz,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 616 958


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jaime Raul Almaguer Munoz petitions for review of the order of the
   Board of Immigration Appeals (BIA) affirming the decision of the
   immigration judge (IJ) denying his motion to reopen and rescind his in
   absentia removal order. Almaguer Munoz brought his motion to reopen


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60484      Document: 00516197099           Page: 2    Date Filed: 02/09/2022




                                     No. 20-60484


   under 8 U.S.C. § 1229a(b)(5)(C)(ii), asserting that he did not receive proper
   notice of his removal proceedings because his attorney at the time did not
   inform him of the hearing.
          When the BIA affirms the IJ without opinion we review the IJ’s
   decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003). A denial of
   a motion to reopen is reviewed under “a highly deferential abuse-of-
   discretion standard.” Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th Cir.
   2019). We review factual findings under the substantial evidence test,
   meaning that we may not overturn factual findings unless the evidence
   compels a contrary conclusion. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
   We review questions of law de novo. Zhu v. Gonzales, 493 F.3d 588, 594 (5th
   Cir. 2007).
          Notice of Almaguer Munoz’s removal hearing was provided to his
   attorney at the time, which constitutes constructive notice on Almaguer
   Munoz. Men Keng Chang v. Jiugni, 669 F.2d 275, 277-78 (5th Cir. 1982).
   Almaguer Munoz’s allegation that his then-attorney failed to advise him of
   the removal hearing does not render the constructive notice defective. See
   id. (rejecting alien’s claim that he did not receive notice of the BIA’s actions
   because his counsel failed to advise him of such). Thus, the BIA did not abuse
   its discretion in denying his motion to reopen for lack of notice. See Ramos-
   Portillo, 919 F.3d at 958; see also § 1229a(b)(5)(C)(ii); 8 C.F.R. § 292.5(a).
          No other issues are adequately argued in the petitioner’s brief.
   Accordingly, any other issues the brief attempts to raise are abandoned. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); see also Beasley v.
   McCotter, 798 F.2d 116, 118 (5th Cir. 1986) (holding that, unlike pro se briefs,
   counseled briefs are not entitled to liberal construction).        The brief’s
   statements that the BIA misused its summary affirmance procedure, that
   exceptional circumstances prevented Almaguer Munoz from attending his




                                          2
Case: 20-60484     Document: 00516197099          Page: 3   Date Filed: 02/09/2022




                                   No. 20-60484


   hearing, and that Almaguer Munoz’s prior attorney was ineffective lacked
   intelligible arguments and contained sparse citations to relevant authorities
   and parts of the record. See Fed. R. App. P. 28(a)(8)(A). Similarly, the
   brief’s conclusory requests to amend or supplement the petition and to stay
   Almaguer Munoz’s removal are abandoned.
          Accordingly, Almaguer Munoz’s petition for review and the
   incorporated motions are DENIED.
          We add a further note of concern that the required statement of the
   standard of review in the petitioner’s brief was limited to one issue and was
   incorrect. See Fed. R. App. P. 28(a)(8)(B). The brief also lacked an
   adequate statement of the issues, statement of the case, or summary of the
   argument. See Fed. R. App. P. 28(a)(5)-(7). Finally, disjointed arguments
   were distributed under various headings without rhyme or reason. Counsel
   is therefore WARNED that future frivolous filings could subject her to
   sanctions. See 28 U.S.C. § 1927; Fed. R. App. P. 38.




                                         3